United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 22, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-20162
                        Conference Calendar



M. RODNEY E. JONES,

                               Plaintiff-Appellant,

versus

WINDSOR FROZEN FOOD COMPANY INC.,

                               Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-02-CV-2645
                       --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     M. Rodney Jones, prisoner # 244189, is an inmate in the

South Carolina Department of Corrections.     Jones appeals the

dismissal of his suit alleging gross negligence as frivolous.

Because Jones fails to address the district court’s determination

that his claims are frivolous, any challenge to that determination

is, therefore, deemed abandoned.    See Yohey v. Collins, 985 F.2d

222, 224-25 (5th Cir. 1993).   Jones’s argument that the

magistrate judge had a duty to issue a report and recommendation

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-20162
                                 -2-

after service on the defendant is without merit inasmuch as the

district court was not required to appoint a magistrate judge.

See 28 U.S.C. § 636.   Accordingly, the instant appeal is

DISMISSED as frivolous.    See 28 U.S.C. § 1915(e)(2)(B)(i);

5TH CIR. R. 42.2.

     The district court's dismissal of the present case and this

court's dismissal of the appeal count as two strikes against

Jones for purposes of 28 U.S.C. § 1915(g).    See 28 U.S.C.

§ 1915(g); see, e.g., Adepegba v. Hammons, 103 F.3d 383, 387-88

(5th Cir. 1996).    Jones is WARNED that if he accumulates three

strikes he may not proceed IFP in any civil action or appeal

filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See 28 U.S.C. § 1915(g).